United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Henderson, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0173
Issued: May 21, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 29, 2019 appellant filed a timely appeal from an October 16, 2019 merit
decision of the Office of Workers’ Compensation Programs.1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a medical condition
causally related to the accepted August 19, 2019 employment incident.

1
Appellant also filed a timely request for oral argument pursuant to section 501.5(b) of the Board’s Rules of
Procedure. 20 C.F.R. § 501.5(b). By order issued on May 14, 2020, the Board exercised its discretion and denied the
request as the matter could be adequately addressed based on a review of the case record. Order Denying Request for
Oral Argument, Docket No. 20-0173 (issued May 14, 2020).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 27, 2019 appellant, then a 29-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on August 19, 2019 he suffered heat exhaustion when
delivering mail in his postal truck while in the performance of duty. He noted that his body began
to cramp up, resulting in injuries to his back and legs. Appellant stopped work and first received
medical treatment on the date of injury. On the reverse side of the claim form, appellant’s
supervisor reported that appellant declined to go to the emergency room for treatment.
In a development letter dated September 13, 2019, OWCP notified appellant that his claim
was initially administratively handled to allow medical payments, as it appeared to involve a minor
injury resulting in minimal or no lost time from work. However, appellant’s claim had been
reopened for consideration of the merits because he had not returned to work in a full-time
capacity. OWCP informed him of the deficiencies of claim, advised him of the type of medical
and factual evidence needed to establish his claim, and provided a questionnaire for his
completion. It afforded appellant 30 days to submit the necessary evidence.
In a September 30, 2019 response to OWCP’s development questionnaire, appellant
described the circumstances surrounding the alleged August 19, 2019 employment incident. He
reported that, on that date, he was on his mail route delivering mail in a truck without an air
conditioner, and the high temperature that day exceeded 100 degrees. Appellant reported that
around 2:30 p.m. he began to experience heat exhaustion and cramping, causing injury to his back.
He continued working until approximately 2:50 p.m. when his supervisor finally pulled him off
his route and called the paramedics. Appellant reported that the incident caused cramping/muscle
spasms, dehydration, and a back injury. He was seen by the ambulance paramedics on that date
and was cleared to go home. However, appellant’s back condition did not improve, causing him
to seek further medical treatment. Appellant reported that he did not return to work until
September 2, 2019 because the employing establishment would not allow him to return to work
until his attending physician cleared him for duty.
An August 26, 2019 medical report from Dr. Brock E. Cardon, Board-certified in family
medicine, discussed the incident when appellant experienced heat exhaustion. Dr. Cardon noted
that appellant had ongoing back pain with shooting pain down his legs for approximately one
week. He provided findings on physical examination and diagnosed low back pain. Dr. Cardon
suspected a musculoskeletal etiology with some spasm and mild radicular symptoms. He further
suspected strain secondary to recent muscle cramping with an episode of heat exhaustion. In an
accompanying work excuse note, Dr. Cardon reported that appellant could return to work on
September 2, 2019.
In a September 11, 2019 follow-up evaluation, Captain Alexis J. Scott, a family medicine
resident physician, noted appellant’s complaints of continued back pain since his visit with
Dr. Cardon. She diagnosed low back pain, acute versus chronic, which was not worsening.
Dr. Scott noted that it was likely a muscle spasm and there was no firm evidence of disc or nerve
root compression, infection, fracture, or spinal stenosis at any level. Appellant was advised to
continue conservative therapy and home exercises. In an accompanying work excuse note,
Dr. Scott reported that appellant could return to regular-duty work on September 18, 2019.

2

By decision dated October 16, 2019, OWCP accepted that the August 19, 2019
employment incident occurred as alleged, but denied appellant’s traumatic injury claim finding
that the evidence of record did not include medical evidence containing a diagnosis in connection
with the accepted employment incident. As such, it found that he had not established the medical
component of fact of injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA,4 that an injury was sustained while in the performance of duty as alleged, and
that any disability or specific condition for which compensation is claimed is causally related to
the employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.7 Fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred.8 The second component is whether the employment incident caused a personal
injury.9
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence. The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment incident.10
ANALYSIS
The Board finds that the case is not in posture for decision.

3

Supra note 1.

4

S.C., Docket No. 18-1242 (issued March 13, 2019); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

T.H., Docket No. 18-1736 (issued March 13, 2019); R.C., 59 ECAB 427 (2008).

6

T.E., Docket No. 18-1595 (issued March 13, 2019); Delores C. Ellyett, 41 ECAB 992 (1990).

7

S.S., Docket No. 18-1488 (issued March 11, 2019); T.H., 59 ECAB 388 (2008).

8

E.M., Docket No. 18-1599 (issued March 7, 2019); Bonnie A. Contreras, 57 ECAB 364 (2006).

9

Id.

10

See S.S., supra note 7; H.B., Docket No. 18-0781 (issued September 5, 2018).

3

OWCP has accepted that appellant was delivering mail in a vehicle without air conditioning
in 100-degree heat on August 19, 2019. In support of his claim, appellant submitted a medical
report from Dr. Cardon dated August 26, 2019 in which he found that appellant had experienced
an episode of heat exhaustion, with associated cramping of his back. Heat exhaustion has been
determined by the Board to be a firm diagnosis.11 The Board therefore finds that the evidence of
record establishes the diagnosis of heat exhaustion.
OWCP has not reviewed the medical evidence of record on the issue of whether the
established diagnosis of heat exhaustion is causally related to the accepted employment incident.
Therefore, the case will be remanded to OWCP for consideration of the medical evidence on the
issue of causal relationship. Following such further development as deemed necessary, OWCP
shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 16, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and this case is remanded for further proceedings
consistent with this decision of the Board.
Issued: May 21, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

See A.A., Docket No. 18-0031 (issued April 5, 2018); E.E., Docket No. 16-1857 (issued September 26, 2017).

4

